Betts, J. (dissenting):
A committee appointed by a concurrent resolution of the Legislature is investigating conditions prevailing in Albany with a view of suggesting remedial legislation that will improve conditions alleged to there exist. A witness, one William Barnes Jr., subpoenaed to testify and produce certain books of the Journal Company, of which he is president, has refused to answer questions claimed to be pertinent, and also refused to produce said books. The matter is important because the judiciary is asked to hinder and prevent the legislative inquiry. The lower court, on sufficient precedent, has, it seems to me, applied to the facts disclosed here, properly held that the questions should be answered and the books produced. This court is about to reverse on the authority of a decision of the Appellate Division of the Second Department, which decision was rendered on facts not at ail analogous to the facts existing here. I dissent from that opinion and vote for affirmance of the order appealed from on the opinion of Justice Joseph A. Kellogg in the court below.
Order reversed and motion denied.